 


109 HR 466 IH: To amend the Trade Act of 1974 to delegate to the Under Secretary of Commerce for International Trade the functions relating to trade adjustment assistance for firms, and for other purposes.
U.S. House of Representatives
2005-02-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 466 
IN THE HOUSE OF REPRESENTATIVES 
 
February 1, 2005 
Mr. Graves introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend the Trade Act of 1974 to delegate to the Under Secretary of Commerce for International Trade the functions relating to trade adjustment assistance for firms, and for other purposes. 
 
 
1.Authorization of appropriations for adjustment assistance for firmsSection 256(b) of the Trade Act of 1974 (19 U.S.C. 2346(b)) is amended by striking 2007 and inserting 2012. 
2.Delegation of functions to carry out the adjustment assistance for firms program 
(a)DelegationSection 256 of the Trade Act of 1974 (19 U.S.C. 2346) is amended— 
(1)by redesignating subsections (a) through (c) as subsections (b) through (d), respectively; 
(2)by inserting before subsection (b) (as redesignated) the following: 
 
(a)Except as provided in subsection (b), the Secretary shall delegate all functions of the Secretary under this chapter to the Under Secretary of Commerce for International Trade.; and 
(3)in the heading, by striking to small business administration. 
(b)Conforming amendmentThe item relating to section 256 in the table of contents of the Trade Act of 1974 is amended to read as follows: 
 
 
Sec. 256. Delegation of functions; authorization of appropriations. 
(c)Effective dateThe amendments made by this section shall take effect 60 days after the date of the enactment of this Act. 
 
